Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 24 February 2022, is acknowledged.  Claim 1 is amended therein.  Claims 2, 4, 13, and 18 - 27 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 3, 8, 11, 14, and 15 are available for active consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 25 August 2021 is hereby withdrawn in light of Applicants’ amendment to claim 1, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION  
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, and claims 3, 8, 11, 14, and 15, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The Response filed 24 February 2022 has introduced NEW MATTER into the claims.  Applicants have amended claim 1 to recite a limitation directed to a first spinning dope comprising “naturally occurring starch, synthetic starch, and physically or chemically modified starch other than starch acetate (emphasis added).”  Applicants point to ¶[0041] of their specification as support for this amendment.  However, the cited paragraph fails to provide adequate support for the newly added limitation and, thus, Applicants’ amendment introduces new matter in reciting “other than starch acetate.” 
In looking to ¶[0041], it is clear that the paragraph recites the phrase, “said chemically modified starch is other than starch acetate.”  However, the Examiner notes that a logical and reasonable reading of the disclosure of the paragraph is that it is directed to a specific disclosed embodiment, one that comprises “a starch-based concentric multi-layered fiber” (see ¶[0036]).  In contrast, there is an additional (perhaps primary) embodiment comprising only a single “first” spinning dope consisting of one type of starch that is used to create a starch fiber (see ¶[0035]).  It is the Examiner’s position that claim 1 is directed to this embodiment.
Turning to ¶[0041], Applicants clearly disclose that “two or more types of starch” may be used in this multi-layered fiber embodiment, provided that “at least one layer comprises starch-formate.”  Furthermore, “at least one additional layer may be formed by a second starch selected from naturally occurring starches, synthetic starches, and/or physically or chemically modified starches of various amylase content, including, but not limited to, starch acetate,” among numerous other forms of starch.  Thus, Applicants disclose an embodiment wherein one layer of the concentric multi-layer fiber comprises starch formate, and an additional layer can comprise starch acetate.  The paragraph goes on to disclose that the additional layer comprises a chemically modified starch that is “other than starch acetate.”  The important point here, in the context of whether Applicants’ specification provides support for the new limitation directed to “a chemically modified starch other than starch acetate,” is that such negative limitation finds support only for a concentric, multilayered fiber wherein one of the layers comprises starch formate, and an additional layer comprises a second starch that is not starch acetate.  The cited paragraph, therefore, fails to provide support for the embodiment currently claimed in claim 1.
New, or amended, claims that introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).  Newly amended claim 1 now recites a limitation that was not clearly disclosed in the specification as filed, and now changes the scope of the instant disclosure as filed.  Such a limitation as recited in newly amended claim 1, that did not appear in the specification, as filed, introduces new concepts and violates the written description requirement of the first paragraph of 35 U.S.C. § 112.  Applicants are required to provide sufficient written support for the limitations recited in amended claim 1 in the specification or claims, as filed, or remove these limitations from the claims in response to this Office Action. 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, and 11 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0264130 A1 to Karles, G., et al., published 23 November 2006, cited in the Information Disclosure Statement (IDS) filed 21 August 2019, cite no. 1 (USPATAPP) (“Karles ‘130”), in view of Kim, J.Y. and S.-T. Lim, Carbohydrate Polymers 76: 110 - 116 (2009) (“Kim (2009)”), Divers, T., et al., Starch/Stärke 56:  389 – 398 (2004) (“Divers (2004)”), US 2015/0045454 A1 to Kong, L. and G. Ziegler, claiming priority to 27 February (2012) (“Kong ‘454”), , and Zhang, Z., et al., Starch/Stärke 62: –78 - 85 (2010) (“Zhang (2010)”).
The Invention As Claimed 
	Applicants claim a method of making a starch-formate fiber, the method comprising the steps of providing a first spinning dope comprising a solution or dispersion of a starch selected from naturally occurring starch, synthetic starch, and a physically or chemically modified starch, the starch having an average particle size of less than 200 nm, in a solvent comprising at least 70% vol. formic acid, where the starch is present at a concentration above the critical entanglement concentration where starch fibers are to be produced, and electrospinning the spinning dope to produce a starch-formate fiber, wherein the solvent of the first spinning dope comprises at least 80 vol %  formic acid, wherein the first spinning dope comprises 5 – 40% wgt starch, and wherein the first spinning dope comprises 10 - 30% wgt starch in 70 - 90 vol % formic acid.
The Teachings of the Cited Art 
	Karles ‘130 discloses fibrous structures composed of electrostatically prepared polysaccharide micro- and nanofibers that contain active agents, such as drugs, encapsulated within the structures (see Abstract), wherein the electrostatic processes comprise electrospinning (see ¶[0003]; see also ¶[0016]), wherein the fibrous structure and/or fiber encapsulates or entrains an active agent (see ¶[0022]), such that the active agent can be entrained in the fiber itself, or in the non-woven fibrous structure, or both (see ¶[0023]), wherein any water-soluble or water-dispersible polysaccharide or mixtures thereof may be employed in manufacturing the fibrous structures, such as starches, and derivatives thereof (see ¶[0025]), wherein the polymeric composition to be electrospun is a solution, dispersion or emulsion, with the choice of solvent based upon the solubility of the polymer encapsulant of the dispersed or dissolved active agent (see ¶[0035]), wherein useful solvents comprise formic acid (see ¶[0037]), and wherein the solvent to polymeric composition ratio can be determined by the desired viscosity of the resulting formulation (see ¶[0038]).  The reference does not expressly disclose a spinning dope comprising a solution or dispersion of starch formate, where the starch has an average particle size of less than 200 nm, or wherein the first spinning dope comprises 10 - 30% wgt starch in 70 - 90 vol % formic acid.  The teachings of Kim (2009), Divers (2004), Kong ‘454, and Zhang (2010) remedy that deficiency.  
Kim (2009) discloses a process for extracting crystallites of 10 – 20 nm in size from high amylose corn starch by dissolving the starch in aqueous dimethyl sulfoxide, migrating the solution into an N-butanol layer through a membrane filter at 70° C to form a starch-butanol complex, and hydrolyzing the complex with α-amylase to extract the crystallites (see Abstract), and wherein starch particles comprising the crystallites were exclusively in a size range of diameters from 28 to 51 nm (see p. 113, 1st col., 2nd para.).
	Divers (2004) discloses that mixing of dry starch with 40 or 99% (v/v) formic acid (FA) results in an O-formylation reaction which causes a combination of acid hydrolysis and starch destructuration, wherein, when O-formylation is performed at temperatures higher than 20° C, starch formate content is high (degree of substitution (DS) of 2.15 after 60 min at 105° C) with an accompanying reduction in molecular weight (see Abstract), wherein formic acid was used to modify native starch because it is known to cause destructuration of the starch (see p. 390, 1st col., 6th para.), wherein increasing the reaction temperature increases the O-formylation rate and leads to starch formate with higher degrees of substitution (see p. 392, 2nd col., 4th para.), and wherein, by combining temperature control with limited reaction time, it is possible to achieve starch formate esters with adjustable molecular weight and degrees of substitution (see p. 393, 1st col., 2nd para.).
	Kong ‘454 discloses processes for making starch fiber compositions by electrospinning, the processes comprising the steps of providing a solution or dispersion of starch in an aqueous or non-aqueous solvent or dispersant, where the starch is present at a concentration above the critical entanglement concentration, heating the solution or dispersion of starch to a temperature above the crystallization temperature of the starch, and electrospinning the or dispersion of starch to produce starch fibers (see Abstract), wherein two or more types of starch can be included in the solution or dispersion of starch, and the spinning dope/starch fibers can comprise auxiliary materials, such as bioactive compounds, drugs, pharmaceutical compositions, food ingredients, etc. (see ¶[0010]), wherein the concentration of starch in the solution or dispersion is in the range of 1 – 40% wgt (see ¶[0065]), wherein the starch in the spinning dope can be any naturally occurring starch, synthetic and/or physically or chemically modified starch, with the amylose content of the starch ranges from 25 - 100% (see ¶[0068]), wherein, in high amylose starches, where amylose entanglements dominate, the molecules interpenetrate into one another and can be well entangled, while, as the amylose content decreases, the amylose molecules contribute less and the amylopectin components dominate, but cannot entangle very much due to steric hindrance (see ¶[0167]), wherein a sufficient amount of starch is dissolved or dispersed in an aqueous or non-aqueous solvent or dispersant so that the starch concentration is above its critical entanglement concentration (ce), defined as the concentration at which a slope change is observed at the crossover between the semi-dilute unentangled regime and the semi-dilute entangled regime of a polymer solution (see ¶[0069]), wherein sufficient long-range chain entanglements for continuous fiber formation cannot be established without untwisting helices into random coils, given that the highly-branched structure of amylopectin gives it a globular bulky hydrodynamic shape, which is not easily elongated and aligned in the extensional flow field of a spinneret (see ¶[0077]), wherein the two or more starches in the spinning dope can be naturally occurring starches, synthetic starches, and/or physically or chemically modified starches of various amylose content, including starch acetate (see ¶[0071]), wherein the starch fibers have a total starch content in the range of about 5 - 100% wgt (see ¶[0099]), and wherein any modified starch, such as starch acetate, compatible with starch and any other materials included in compositions may be used (see ¶¶[0104] – [0106]).
Zhang (2010) discloses the esterification of rice starch in aqueous slurry systems, wherein the starch has been mechanically activated by ball milling before esterification, wherein the ball milling enhances the esterification reaction, and results in a sharp increase in the reaction efficiency (RE) and the degree of substitution (DS) when pursued for up to 10 hours (see Abstract), wherein, as the time of mechanical activation increased, the starch was more easily dispersed in water and had an increase in the number of hydroxyl groups for nucleophilic attack of the anhydride moieties (see p. 80, 2nd col., 4th para.), and wherein, when mechanically activated by ball milling, the starch molecules were decomposed to smaller sizes (see p. 80, 2nd col., 6th para.).

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare fibers composed of electrospun polysaccharide micro- and nanofibers that contain active agents, wherein any water-soluble or water-dispersible polysaccharide, or mixtures thereof, may be employed in electrospinning the fibers structures, such as starches, and derivatives thereof, wherein the spinning dope is a solution, dispersion or emulsion, with the solvent/dispersant is formic acid, as taught by Karles ‘130, wherein the starch is prepared by extracting crystallites with diameters from 28 to 51 nm from high amylose corn starch through dissolving the starch in aqueous dimethyl sulfoxide, migrating the solution into an N-butanol layer through a membrane filter at 70° C to form a starch-butanol complex, and hydrolyzing the complex with α-amylase to extract the crystallites, as taught by Kim (2009), wherein the starch is derivatized via an O-formylation reaction in 40 or 99% (v/v) formic acid (FA), which is known to cause destructuration of the starch, to achieve a combination of acid hydrolysis and starch destructuration, resulting in a high degree of substitution (DS), as taught by Divers (2004), wherein the starch is present at a concentration above the critical entanglement concentration, wherein the concentration of starch in the solution or dispersion is in the range of 1 – 40% wgt, wherein the starch in the spinning dope has an amylose content of the starch ranges from 25 - 100%, wherein, in high amylose starches, where amylose entanglements dominate, the molecules interpenetrate into one another and can be well entangled, while, as the amylose content decreases, the amylose molecules contribute less and the amylopectin components dominate, but cannot entangle very much due to steric hindrance, wherein sufficient long-range chain entanglements for continuous electrospinning of the fibers formation cannot be achieved without untwisting helices into random coils, given that the highly-branched structure of amylopectin gives it a globular bulky hydrodynamic shape, which is not easily elongated and aligned in the extensional flow field of a spinneret, as taught by Kong ‘454, wherein starch crystallites of small size enhance the derivatization reaction, and produce a sharp increase in the esterification reaction efficiency (RE) and the degree of substitution (DS), as taught by Zhang (2010).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Zhang (2010) to the effect that smaller starch crystallite sizes enhance the efficiency of the esterification reaction and increase the degree of substitution, and by the teachings of Kong ‘454 to the effect that derivatization of starch with formic acid results in a destructuration of the starch that is necessary to achieve sufficient entanglement of the amylose chains so as to enable electrospinning for fiber formation.
With respect to those claims reciting limitations directed to quantitative loadings, the Examiner notes that the ranges taught in the cited reference are not exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches quantitative ranges that significantly overlap with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 3, 8, and 11 would have been obvious within the meaning of 35 USC § 103.

Claims 14 and 15 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Karles ‘130, in view of Divers (2004), Kim (2009), Kong ‘454, and Zhang (2010), as applied in the above rejection of claims 1, 3, 8, and 11, and further in view of Liu, Y., et al., PNAS 106(34):  14201 – 14206 (2009) (“Liu (2009)”).
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim a method of making a starch fiber, wherein the first spinning dope comprises cells and/or molecules of interest, and wherein the cell is an animal cell, a probiotic microorganism, bacteria, yeast, mold, or any combination thereof.
The teachings of the Cited Art
	The teachings of Karles ‘130, Kim (2009), Divers (2004), Kong ‘454, , and Zhang (2010) are relied upon as set forth in the above rejection of claims 1, 3, 8, and 11.  The references do not disclose fibers comprising bacterial cells.  The teachings of Liu (2009) remedy that deficiency.
Liu (2009) discloses methods using polyethylene oxide99-polypropylene oxide67-polyethylene oxide99 triblock polymer fibers, created via electrospinning, to encapsulate microbes of three industrially relevant genera, Pseudomonas, Zymomonas, and Escherichia, wherein presence of bacteria inside the fibers was confirmed by fluorescence microscopy and SEM (see Abstract), wherein the electrospinning process comprised by dissolving PEO powder in deionized water at various concentrations followed by addition of FDMA powder at a concentration of 13% wgt to form a spinning solution, wherein a predetermined amount of bacteria was dispersed homogeneously in the FDMA/PEO solution before electrospinning (see p. 14205, 2nd col., 4th para.), wherein the microorganisms used were Pseudomonas fluorescens, Zymomonas mobilis, and E. coli, all being rod-shaped bacteria, chosen because of industrial relevance (see p. 14202, 1st col., 1st para.), and wherein, after electrospinning, the rod-like bacteria were oriented mainly along the direction of the fibers (see p. 14203, 1st col., 2nd para; see also FIG 6D).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare fibers of starch formate according to the teachings of Karles ‘130, Divers (2004), Kong ‘454, Kim (2009), and Zhang (2010), wherein the fibers encapsulate Pseudomonas fluorescens, Zymomonas mobilis, or E. coli, as taught by Liu (2009).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Liu (2009) to the effect that viable bacterial species can be encapsulated in electrospun polymer fibers, resulting in significant implications for application of immobilized microorganisms as synthetic biofilm-based reactors (see p. 14205, 2nd col., 1st para.).
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 24 February 2022, but does not find them persuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  The Examiner notes that Applicants’ primary arguments are directed to the newly added limitation directed to the exclusion of starch acetate as the starch derivative that forms the electrospun fibers.  However, the new grounds of rejection cite specifically to the disclosure of Divers (2004) and Kong ‘454 for their teachings relating to the preparation of starch formate via a reaction that denaturizes the starch (see Divers (2004), a step that is necessary to create sufficient levels of entanglement to enable electrospinning of the starch into fibers.
	Consequently, Applicants’ arguments are unpersuasive, and claims 1, 3, 8, 11, 14, and 15 stand rejected pursuant to 35 U.S.C. § 103.

NO CLAIM IS ALLOWED.  
8.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
9.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619